essilora01.jpg [essilora01.jpg]


                                                
Exhibit 10.36




Note: Information has been omitted from this agreement pursuant to a request for
confidential treatment, and such information has been separately filed with the
Securities and Exchange Commission. The omitted information has been marked with
a bracketed asterisk (“[*]”).



November 12, 2018


Megan Molony
National Vision, Inc.
2435 Commerce Ave.
Building 2200
Duluth, GA 30096
Megan.Molony@nationalvision.com


Via Electronic Mail
                                    
Dear Ms. Molony:


This Letter Agreement and the attached Schedules (collectively, the “Agreement”)
reflect the terms and conditions agreed upon by and among National Vision, Inc.
(“Customer”) and Essilor of America, Inc., on behalf of itself or one of its
affiliates (collectively, “Essilor”), regarding Customer’s purchase from Essilor
of ophthalmic lenses and certain licensed products from Essilor during the Term
(as defined below in Section 4 of this Agreement). If Customer agrees with all
of the terms and conditions set forth herein, it should sign and execute this
Agreement in the signature blocks set forth below.


1.
Background



Essilor is a leading manufacturer of lens products and operates a network of
optical laboratories. Customer currently operates a diverse portfolio of 1,067
retail stores across five retail brands as of September 29, 2018, under the
banners “America’s Best Contacts & Eyeglasses,” “Eyeglass World,” “Vista
Optical,” and “The Vision Center brought to you by Walmart” (the “Retail
Stores”), and several e-commerce websites, including “AC Lens”. For purposes of
the exclusivity provisions of this Agreement, the term “Retail Stores” shall
include any new Retail Stores added by Customer during the Term under the
above-referenced banners (up to 75 locations per year) with the exception of
those retail stores operating under the banner “The Vision Center brought to you
by Walmart.”


2.
Direct Lenses    



On behalf of its Retail Stores, Customer wishes to purchase from Essilor, and
Essilor, in turn, wishes to provide to Customer on an exclusive basis, the
categories of ophthalmic lenses listed on Schedule A (the “Direct Lenses”),
unless otherwise mutually agreed upon by the parties. To avoid confusion, unless
otherwise mutually agreed upon by the parties, Customer agrees to purchase the
categories of Direct Lenses listed on Schedule A exclusively from Essilor, with
the exception of specialty sun lenses; Essilor, however, will be free to provide
Direct Lenses to other customers.


In the event Customer elects to offer a new product category to its customers
not included on Schedule A or the License Agreements (as defined herein),
Customer agrees to provide Essilor with a right of first refusal to provide such
product category. Customer will provide Essilor with a right of first refusal
notice (the “Notice”) that will specify Customer’s reasonable product needs,
technical, laboratory, delivery and any other requirements with respect to the
new product





--------------------------------------------------------------------------------




category; provided that Essilor will be given a period of at least three (3)
months with respect to the initial delivery of the product. The parties will
agree upon a reasonable timeline for Essilor to respond to the Notice (such time
not to exceed thirty days). Essilor shall have the opportunity to respond to the
Notice by submitting an offer to Customer to provide a comparable product at a
competitive price. If Essilor does not respond to the Notice by the agreed upon
deadline or is unable to reasonably meet the Customer’s specified, requirements
as set forth in the Notice, which shall be reasonably measured by Customer based
on technical requirements, quality of laboratory operations impact and cost,
Customer shall have the right to source the new product category from a third
party other than Essilor. The parties agree that if there is a question or
dispute regarding whether a product constitutes an existing product category
covered under Schedule A¸ or is a new product category subject to this right of
first refusal provision, and the parties cannot resolve such question or dispute
after working in good faith, the right of first refusal provisions of this
paragraph shall apply.


The parties agree that, except as provided herein, Essilor will not sell lenses
directly to Customer’s Hong Kong partner laboratory (“HKO”) or Mexico partner
laboratory (“OMX”) under this Agreement to be processed by HKO or OMX so that
they will, in effect, be purchased by and billed to Customer. Notwithstanding
the foregoing, Essilor will reasonably consider alternative arrangements for the
supply by Essilor of lenses to HKO and OMX, which alternative arrangements may
include the direct supply by Essilor of lenses to HKO and OMX.


Notwithstanding the foregoing, Customer agrees that the Direct Lenses supplied
by Essilor pursuant to this Agreement shall be utilized solely for resale in
Customer’s retail establishments and shall not be resold in a wholesale context.


3.
Technology Agreements



The parties acknowledge that arrangements with respect to Customer’s access
digital surfacing and lens coating technology shall be governed by the Digital
Surfacing License Agreement and the Agreement Regarding Lens Coating
(collectively, the “License Agreements”) entered into between the parties.


4.
Term and Termination



(a)    Term. The term of this Agreement shall extend from June 1, 2019, until
May 31, 2023 (the “Initial Term”), unless terminated earlier (or extended)
pursuant to the terms of this Agreement. Thereafter, this Agreement shall
automatically renew on a month-to-month basis (collectively the “Renewal Term”),
unless either party gives the other at least thirty (30) days’ prior written
notice of the end of the Initial Term or Renewal Term, as applicable, of its
desire to terminate the Agreement. Notwithstanding the foregoing, Customer shall
have the ability to unilaterally extend this Agreement an additional calendar
quarter after the proposed termination date. Each one (1) year anniversary of
this Agreement shall be referred to as a “Contract Year.” By way of example,
Contract Year 1 shall extend from June 1, 2019 until May 31, 2020.


(b)    Termination. (i) In addition to all other remedies provided by law or
specified in this Agreement, each of Customer and Essilor (the “Non-Breaching
Party”) may immediately terminate this Agreement by providing notice of such
termination to the other party (the “Breaching Party”) upon the occurrence of
any of the following events:
Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.



a.    The insolvency of, filing of a petition in bankruptcy by, against, or on
behalf of, or appointment of a receiver or trustee for all or substantially all
of the property of, the Breaching Party; or any dissolution, liquidation, or
other insolvency proceeding by, against, or on behalf of the Breaching Party; or


b.    Breaching Party’s material breach of or material failure to perform any of
the terms, conditions, or covenants contained in this Agreement that is not
corrected within thirty (30) days after receipt of notice of such breach;
provided, however, if the breach is not capable of being cured within such
thirty (30) day period





--------------------------------------------------------------------------------




and the Breaching Party is diligently pursuing such a cure, the Breaching Party
shall not be deemed to be in default. In no event shall such cure period exceed
sixty (60) days.


(ii)    In addition to all other remedies provided by law or specified in this
Agreement, and at the request of NVI in light of the recent combination of
Essilor International SA and Luxottica Group, all exclusivity provisions of this
Agreement shall terminate and/or Customer may terminate this Agreement by
providing at least thirty (30) days’ notice to Essilor upon the occurrence of
any of the following events:


a.    If an amendment or extension to the EyeMed Vision Care Eye Care
Professional Agreement between EyeMed Vision Care, LLC (“EyeMed”) and NVI (the
“EyeMed Agreement”) is not executed prior to December 31, 2018; or


b.    If (1) EyeMed terminates the EyeMed Agreement, or (2)
EyeMed materially changes the terms of the EyeMed Agreement in a way that
negatively impacts NVI or any of its Brands (as defined in the EyeMed Agreement)
that results in termination of the EyeMed Agreement, or (3) causes NVI or any of
its Brands (as defined in the EyeMed Agreement) to no longer be eligible to
provide in-network services under the EyeMed Agreement, provided that the
foregoing shall not apply to a termination due to a material breach of the
EyeMed Agreement by NVI.


(c)    Effect of Termination. Upon a termination of this Agreement, the
following amounts shall become fully and automatically due, owing, and payable
within (10) days after the effective date of termination: (1) any account
balances, (2) any other amounts that Customer owes to Essilor under this
Agreement and (3) all amounts that Essilor owes to Customer under this Agreement
pursuant to Section 10 through the effective date of termination. In such event,
the parties agree to waive any and all rights to offset.


5.
Pricing



During the Term, Customer shall compensate Essilor for the Direct Lenses in
accordance with prices set forth in the attached Schedule A.


6.
Payment Terms



[*]


7.
Shipping and Freight



The parties agree that shipments by Essilor to HKO and OMX will be either to (i)
the addresses set forth on Schedule B for the respective facilities, (ii) other
addresses for HKO and OMX within their current shipping jurisdictions, upon the
reasonable discussion between the parties regarding the technicalities and terms
related to shipping to such addresses, or (iii) to such other addresses as
mutually agreed between the parties.


Other than as described below with respect to lenses processed by an Essilor
laboratory, Essilor will be responsible for all freight and other charges
including duties on shipments to Customer’s U.S. and OMX production facilities.
Customer will be responsible for all freight and other charges including duties
on shipments to HKO. Shipping method will be ground freight for stock
replenishment orders and 2-Day freight to domestic labs. Customer agrees to
cover actual shipping costs for all shipments of lenses processed by an Essilor
laboratory that are then shipped to Customer from such laboratory. Other than
with respect to shipments to HKO, which will be shipped Exworks, title for all
shipments will pass and Customer will assume all risk of loss of product at the
time of delivery, which will be F.O.B. point of delivery. Except as described
above, Essilor shall ship lenses in accordance with practices and timeframes
currently in effect for domestic shipments by Essilor to Customer.


8.
Defect Rates



[*]





--------------------------------------------------------------------------------










9.
Forecasting Information



Customer and Essilor agree to meet quarterly to review Customer’s upcoming
planned promotions, sales initiatives, planned new store openings, and
seasonality trends as they may impact Essilor’s supply chain forecasting.


10.
Loyalty and Transitions® Lens Rebates



[*]


11.
Inspection and Audit

    
Customer shall keep accurate and complete registers which shall record the exact
number of Direct Lenses purchased under this Agreement and any other information
needed to determine its compliance with the requirements of this Agreement.


Upon reasonable belief that Customer is not in compliance with the exclusivity
provisions of this Agreement, Essilor shall have the right to appoint an
accountant and, at a mutually agreeable time, inspect NVI’s registers for the
sole purpose of determining Customer’s compliance with the terms of this
Agreement.


The costs of such inspection and examination shall be borne by Essilor. They
shall, however, be reimbursed by Customer to the extent the audit results in a
finding that Customer has failed to fully comply with the exclusivity provisions
of this Agreement.


12.
Rebate Reports



Within ninety (90) days of the end of each Contract Year, Essilor shall send
Customer a written “Rebate Report” detailing:


•
The amount of Customer's Direct Lens purchases and License Fees in the just
concluded Contract Year;



•
The annual Performance Rebate and Transitions Rebate that Customer earned
pursuant to the terms and conditions of the Agreement in the just concluded
Contract Year; and



•
The type, quantity, and dollar amounts of Customer’s Direct Lens purchases and
License Fees paid to Essilor for the just concluded Contract Year; and



•
Other rebates or discounts, if any, received by Customer.



13.
Compliance with Terms and Law



Each of the parties to this Agreement agrees to comply with (1) the terms and
conditions of this Agreement and (2) all applicable laws and regulations during
the Term.


14.
Price Transparency



Customer understands and acknowledges that Customer may be requested-pursuant to
applicable laws, regulations or contractual provisions-to fully and accurately
report and disclose all price reductions (e.g., discounts and rebates) received
by Essilor under this Agreement, which such information shall be contained in
the Rebate Reports provided under this Agreement. Customer covenants and agrees
that it shall (1) comply with its reporting and disclosure requirements, if any,
and (2) provide the relevant governmental authority, health care plan or
program, or third party payer with such other information about the price
reductions it received, upon request.







--------------------------------------------------------------------------------




Customer may wish to consult with its legal advisers regarding how, where, and
when any price reductions received under this Agreement should be reported and
otherwise disclosed, including whether and how such price reductions should be
apportioned over Customer's purchases during the relevant Contract Year.


15.
Representations and Warranties



Each party represents and warrants to the other that on and as of the date of
this Agreement, each and every representation and warranty set forth is true and
accurate.


Each party has full corporate power and authority to execute, deliver and
perform the obligations contemplated by this Agreement and this Agreement and
the transactions contemplated hereby have been duly and validly authorized by
all necessary corporate action on the part of such party.


This Agreement, as executed and delivered, constitutes legal, valid and binding
obligations of each party enforceable in accordance with its terms. The
execution, delivery and performance of this Agreement does not violate or
contravene any provision of law, or conflict with the Articles of Incorporation
of either party or any other document or charter under which such party was
established, or conflict with or result in the breach of any provision of any
agreement to which such party is a party, or constitute a default or an event
that, with the giving of notice, or the passing of time, would create such a
default.


Essilor represents and warrants that (a) it possesses all federal, state and
local licenses and permits necessary to manufacture and sell the products in
accordance with the terms of this Agreement, (b) the products manufactured by
Essilor will be in accordance with legal and industry specifications (including
ANSI standards) and will be free from defects in workmanship and material, and
(c) Essilor shall comply with all federal, state and local laws and regulations
applicable to the manufacture and sale of the products in accordance with the
terms of this Agreement.


16.
Force Majeure



In the event either party is prevented or delayed in the performance of any
obligation required under this Agreement due to delays caused by fire,
catastrophe, strikes or labor trouble, civil commotion, acts of God,
governmental prohibitions or regulation, inability or difficulty to obtain
materials or other causes beyond the performing party's reasonable control, the
performing party shall, within ten (10) days of the event causing such delay,
provide written notice to the other party of the event causing the delay and the
anticipated period of delay, and the period of such delay shall be added to the
time for performance thereof. The performing party shall have no liability by
reason of such permitted delays. In the event the performing party fails to
provide notice to the other party of the force majeure delay within such ten
(10) day period, the performing party shall not be excused from the timely
performance of such obligation regardless of the cause. Notwithstanding the
foregoing, Customer shall have the right, in the event of a force majeure delay
that adversely affects the ability of Essilor to timely deliver the Direct
Lenses under this Agreement, to order any Direct Lenses from a source other than
Essilor.


17.
Confidentiality



The contents of this Agreement and confidential information exchanged in
connection therewith are deemed confidential, shall not be disclosed to third
parties, and shall be treated under an existing non-disclosure agreement between
the parties. Notwithstanding the foregoing, each party may disclose such matters
(a) in connection with tax proceedings, arbitration, or litigation that involves
the terms of this Agreement and (b) to (i) its officers, directors, affiliates,
employees, accountants, attorneys, advisors, and other individuals who need to
know such contents in connection with their duties on behalf of such party; (ii)
actual or potential financing sources, and other parties that may enter into
business transactions with each party or its affiliates (including any Contract
Laboratories, hereafter defined); and (iii) government authorities (including
courts and administrative agencies) if required by or advisable under applicable
legal requirements. The foregoing shall not prevent either party from disclosing
the existence of their vendor/customer arrangement.


18.
Confidentiality of Price List as to HKO and Mexico Laboratory






--------------------------------------------------------------------------------






The parties acknowledge that Essilor considers the Price List confidential and
that Customer intends to contract with HKO and laboratories in Mexico, and may
in the future contract with other laboratories not owned or under common control
with Customer (all the foregoing, “Contract Laboratories”) to process certain of
the Direct Lenses for Customer. The parties accordingly agree that Customer will
not contract with a Contract Laboratory for the processing of Direct Lenses
unless and until either (a) the Contract Laboratory has entered into a customary
confidentiality agreement, in a form and on terms substantially the same as that
attached hereto as Schedule C, pursuant to which the Contract Laboratory has
agreed to keep confidential the terms of the Price List or (b) Essilor and
Customer have agreed upon procedures to enable the Contract Laboratory to
process the Direct Lenses without having access to such terms (such procedure
may include the direct shipment of the Direct Lenses to the Contract
Laboratory). Essilor and Customer agree to work reasonably together to agree
upon such procedures.


19.
Relationships of the Parties



For purposes of the Agreement and the transactions provided for herein, the
parties to the Agreement shall be deemed to be independent contractors. Nothing
in the Agreement is intended to create, nor shall it be construed to create, an
employer-employee, franchisor-franchisee, joint venture or partnership
relationship between the parties.


20.
Indemnification, Warranties and Limitation of Remedy and Liabilities



Each party, on behalf of its respective successors, heirs and assigns, agrees to
protect, defend, hold harmless and indemnify the other party, its respective
parent, subsidiaries and affiliated corporations, as well as their directors,
officers and employees, from and against any and all expenses, claims (including
third party claims), actions, liabilities, losses and damages of any kind
whatsoever (including, without limitation of the foregoing, death or injury to
persons) resulting or arising out of the performance of or failure of the
indemnifying party, its respective agents, employees or permitted assignees, to
perform any of their joint or respective obligations pursuant to the terms of
the Agreement or from any misrepresentation or the omission or commission of any
act, lawful or unlawful, by the indemnifying party or any of its agents,
employees or permitted assignees.


EXCEPT AS PROVIDED FOR HEREIN, ESSILOR HEREBY DISCLAIMS ALL WARRANTIES,
REPRESENTATIONS AND CONDITIONS, STATUTORY OR OTHERWISE, EXPRESS OR IMPLIED, OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE. THE SOLE AND EXCLUSIVE
REMEDY AVAILABLE TO SHALL BE AS PROVIDED IN THIS AGREEMENT. IN NO EVENT WILL
EITHER PARTY BE LIABLE FOR ANY DIRECT, INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE,
OR CONSEQUENTIAL DAMAGES ON ANY LEGAL THEORY, WHETHER IN CONTRACT, TORT, EQUITY,
OR AT LAW, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.


21.
Arbitration



Any controversy, dispute or claim arising out of the interpretation, performance
or breach of the Agreement shall be resolved by binding arbitration at the
request of either party, in accordance with the Commercial Arbitration Rules of
the American Arbitration Association. The arbitrators shall apply New York
substantive law and federal substantive law where state law is preempted. Civil
discovery for use in such arbitration may be conducted in accordance with the
provisions of New York law, and the arbitrator(s) selected shall have the power
to enforce the rights, remedies, duties, liabilities and obligations of
discovery by the imposition of the same terms, conditions and penalties as can
be imposed in like circumstances in a civil action by a court of competent
jurisdiction of the State of New York. The provisions of New York law concerning
the right to discovery and the use of depositions in arbitration are
incorporated herein by reference and made applicable to the Agreement. The
arbitrators shall have the power to grant all legal and equitable remedies and
award compensatory damages provided by New York law, subject to the limitations
on damages set forth above. The arbitrators shall prepare in writing and provide
to the parties an award including factual findings and the legal reasons on
which the award is based. The arbitrators shall not have the power to commit
errors of law or legal reasoning. Notwithstanding the above, in the event any
party wishes to obtain injunctive relief or a temporary restraining order, such
party may initiate an action for such relief in





--------------------------------------------------------------------------------




any court of competent jurisdiction. However, the courts shall not have the
authority to review or grant any request or demand for damages.




22.
Attorneys’ Fees; Interest



In the event that either party to the Agreement institutes litigation or
arbitration against the other party to enforce any of the terms or conditions of
the Agreement, the prevailing party in such litigation or arbitration shall be
entitled to recover reasonable costs and attorneys’ fees incurred by it from the
other party. If any monthly statements are not timely paid by Customer, such
obligation shall accrue interest at the lower of the highest interest rate
allowed by applicable law and one and one-half percent (1 ½%) per month from the
date that each such obligation is due until paid.


23.
Waiver



The failure of either party to seek redress for violation of, or to insist upon
strict performance of, any term, covenant or condition contained in the
Agreement shall not prevent a similar subsequent act from constituting a default
under the Agreement.


14.    Previous Agreements, Modifications, and Assignment


This Agreement replaces any other preceding agreement, whether written or oral,
between the parties on the subject matter hereof. The parties acknowledge that
certain Direct Lens Supply Letter Agreement, dated May 25, 2011, as amended (the
“Original Agreement”) shall remain in effect until the commencement of the
Initial Term under this Agreement. No addition or modification to this Agreement
shall be valid unless made in writing signed by both parties hereto. If any
provision or clause of this Agreement is found to be null and void or
unenforceable, the balance of this Agreement will be construed as a whole to
effect as closely as practicable the original intent of the parties. Neither
party may assign any of its rights or obligations under this Agreement to any
other party without the prior written consent of the other, except for a
transfer to an entity controlled by or under common control with the assigning
party. Each and every assignee of any right(s) or obligation(s) under this
Agreement shall be bound by all of the terms and conditions hereof.


24.
Notice



Any notices required or permitted to be given hereunder or under the Agreement
shall be given in writing and shall be delivered (i) in person, (ii) by
certified mail, postage prepaid, return receipt requested, (iii) by facsimile,
or (iv) by a commercial overnight courier that guarantees next day delivery and
provides a receipt, and such notices shall be addressed as follows:


Essilor:        Essilor of America, Inc.
Office of the General Counsel
13555 N. Stemmons Freeway
Dallas, Texas 75234
Facsimile: (972) 241-1162


Customer:    National Vision, Inc.
2435 Commerce Ave., Building 2200
Duluth, GA 30096
Attn: General Counsel
With a copy to: Megan Molony


or to such other address as either party may from time to time specify in
writing to the other party. Any notice shall be effective only upon delivery,
which for any notice given by facsimile shall mean notice that has been received
by the party to whom it is sent as evidenced by confirmation slip.





--------------------------------------------------------------------------------












25.
Counterparts; Facsimiles



This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same instrument. A signature sent by telecopy or facsimile
transmission shall be as valid and binding upon the party as an original
signature of such party.




Very truly yours,


ESSILOR OF AMERICA, INC.


/s/ Steve Nussbaumer
Name: Steve Nussbaumer
Title: SVP and General Manager, Key Accounts





By executing below, the undersigned hereby represents and warrants that he/she
has the authority to execute this Agreement on behalf of Customer, as
applicable, and in furtherance of this Agreement.




AGREED TO AND ACCEPTED BY:


CUSTOMER:


National Vision, Inc.


/s/ Megan Molony
Name: Megan Molony
Title: Sr. Vice President, Merchandising


Date: November 12, 2018


















































--------------------------------------------------------------------------------












Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.

 


Schedule A


[*]†




† A four-page schedule, for which confidential treatment has been requested, has
been omitted. All such omitted material has been separately filed.




















































































--------------------------------------------------------------------------------
























Schedule B


Laboratorio Optimex, S.A. de C.V.
Eugenio Cuzin #945 Parque Industrial Belenes Norte
Zapopan, Jal. Mexico 45150


Hong Kong Optical, LLC.
Flat 03, 10/F, Kwong Sang Hong Centre
151 Hoi Bun Rd, Kwun Tong, Kowloon, Hong Kong







